                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    SHELLY CIMINI,                                        Case No. 2:19-CV-1027 JCM (NJK)
                 8                                          Plaintiff(s),                    ORDER
                 9            v.
               10     RICO WHITE, et al.,
               11                                        Defendant(s).
               12
               13             Presently before the court is the matter of Cimini v. White et al., case number 2:19-cv-
               14     01027-JCM-NJK.
               15             On February 18, 2020, plaintiff Shelley Cimini filed a motion to extend time to file a
               16     response (ECF No. 37) to defendant Sutherland Global Services, Inc.’s (“Sutherland”) motion to
               17     dismiss (ECF No. 25). Sutherland’s motion to dismiss was filed November 27, 2019 (ECF No.
               18     25), so Cimini’s deadline to file her response was December 11, 2019, pursuant to Local Rule 7-
               19     2(b).
               20             Local Rule IA 6-1(b) provides that “[a] request made after the expiration of the specified
               21     period will not be granted unless the movant or attorney demonstrates that the failure to file the
               22     motion before the deadline expired was the result of excusable neglect.”
               23             Cimini requests a fifty-nine (59) day extension to the December 11, 2019 response
               24     deadline. (ECF No. 37). Cimini contends that her counsel began experiencing a range of
               25     symptoms related to an underlying heart condition in November of last year. Id. Cimini
               26     represents that “[t]hese symptoms greatly interfered with counsel’s ability to practice and at the
               27     same time inhibited his ability to recognize that fact.” Id. Cimini further represents that her
               28

James C. Mahan
U.S. District Judge
                1     counsel is presently undergoing further tests and treatment. Id. Cimini also notes that her
                2     counsel is seeking to associate counsel in this case to avoid future delays. Id.
                3            The court finds that Cimini has shown excusable neglect for the untimely filing of her
                4     motion. Good cause appearing, the court will therefore grant Cimini’s motion to extend time,
                5     and grant Cimini a sixty-nine (69) day extension1 to file her response to Sutherland’s motion to
                6     dismiss.
                7            Accordingly,
                8            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Cimini’s motion to
                9     extend time (ECF No. 37) be, and the same hereby is, GRANTED.
              10             IT IS FURTHER ORDERED that Cimini shall have up to and including February 18,
              11      2020 to file her response to Sutherland’s motion to dismiss (ECF No. 25).
              12             DATED February 20, 2020.
              13                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26             1
                                On February 18, 2020, Cimini also filed her response to Sutherland’s motion to dismiss.
                      (ECF No. 38). In the instant motion, Cimini has requested only a fifty-nine (59) day extension to
              27      file her response, which the court presumes to be a typographical error, as sixty-nine (69) days
                      have passed since the December 11, 2019 response deadline. Because Cimini has shown
              28      excusable neglect for her untimely filing, the court will grant her a sixty-nine (69) day extension
                      to her response deadline.
James C. Mahan
U.S. District Judge                                                   -2-
